EXHIBIT 99.2 AMENDED NI 43- UPDATED MINERAL RESOURCE ESTIMATE for the GOLD ROCK PROJECT White Pine County, Nevada Prepared for MIDWAY GOLD CORP. Original Report Date: May 29, 2014 Effective Date: May 28, 2014 Amended Report Date: January 8, 2015 Prepared by: Endorsed by QPs: Terre A. Lane, MMSA-QP Donald J. Baker, PhD, MMSA-QP J.J. Brown, P.G., SME RM-QP Deepak Malhotra, PhD, MMSA-QP Table of Contents Amended NI 43-101 Technical Report TABLE OF CONTENTS Section Title Page 1 SUMMARY 1 Introduction 1 Property Description and Ownership 1 Geology and Mineralization 1 Status of Exploration 2 Mineral Resource Estimate 3 Conclusions and Recommendations 3 2 INTRODUCTION 6 Issuer and Terms of Reference 6 Sources of Information 6 Personal Inspection 6 Units of Measure 7 Amendments 7 3 RELIANCE ON OTHER EXPERTS 9 4 PROPERTY DESCRIPTION AND LOCATION 10 Location 10 Mineral Tenure and Agreements 11 Mineral Rights 11 Agreements 12 Environmental Liabilities and Permitting 12 Environmental Liabilities 12 Permitting 12 5 ACCESSIBILITY, CLIMATE, LOCAL RESOURCES, INFRASTRUCTURE AND PHYSIOGRAPHY 16 Accessibility 16 Topography, Elevation, Vegetation, and Climate 16 Infrastructure and Local Resources 16 6 HISTORY 18 Ownership and Exploration 18 Resource and Reserve Estimates 18 7 GEOLOGICAL SETTING AND MINERALIZATION 21 Regional Geology 21 Local Geology 22 Property Geology 22 Stratigraphy 22 Late Devonian Devil’s Gate Limestone (Dd) 22 Late Devonian to Early Mississippian Pilot Shale (MDp) 27 Mississippian Joana Limestone (Mj) 27 Mississippian Chainman Shale (Mc) 27 Mississippian Diamond Peak Formation (Md) 27 i January 8, 2015 Table of Contents Amended NI 43-101 Technical Report Tertiary Pinto Basin Tuff (Typb) 28 Quaternary-Tertiary Older Gravel (QTog) 28 Quaternary Alluvium and Colluvium (Qal and Qc) 28 Structural Geology 28 Fold and Thrust Deformation 28 Mineralization 34 Alteration 34 Geometry of Mineralization 35 8 DEPOSIT TYPES 37 9 EXPLORATION 38 Previous Operator’s Exploration Work 38 Historic Geochemical Sampling 38 Historical Geophysics 38 Historical Mapping 38 Historical Drilling 38 Midway Exploration Work 39 Surface Geochemistry 39 Geological Mapping 40 Geophysical Surveys 40 Drilling 40 10 DRILLING 42 Historic Drilling 42 Midway Drilling 42 2011 Midway Drilling Results 45 2011 Midway Twin Holes 45 2012 Midway Drilling Campaign 46 11 SAMPLE PREPARATION, ANALYSES AND SECURITY 55 Historic Programs 55 Santa Fe Analytical Methods 55 Tenneco/Echo Bay Analytical Methods 55 AltaBay Joint Venture Analytical Methods 55 Alta Bay Joint Venture Analytical Methods 55 Alta Gold Analytical Methods 56 Midway’s 2011 and 2012-2013 Programs 56 Midway Standard Sample Analyses 57 Midway Blank Sample Analyses 59 Midway Duplicate Sample Analyses 60 Summary and QP Opinion 62 12 DATA VERIFICATION 64 Historic Data Verification 64 Pre-Midway Historic Data 64 Midway Drilling in 2011 65 Midway 2012 - 2013 Drilling Program 65 Drill Hole Locations 65 ii January 8, 2015 Table of Contents Amended NI 43-101 Technical Report Drill Core and Reverse Circulation Rejects 65 Assay Certificates and Assay Database 66 Check Assays 66 Twin Holes 66 Meridian Ridge Property 66 Opinion of the Qualified Person 70 13 MINERAL PROCESSING AND METALLURGICAL TESTING 71 14 MINERAL RESOURCE ESTIMATE 76 Data Used for Gold Grade Estimation 77 Density 79 Methodology 80 Estimation Domains 80 Formation Domains 80 Fold Domains 81 Carbon-Alteration Domain Results 82 Grade Capping 82 Compositing 86 Variography 87 Estimation Methodology 88 Estimation Validation 88 Mineral Resource Estimate 88 Mineral Resource Classification 88 Whittle Analysis 93 Cut Off Grade Calculation 94 Dilution 95 Recommendations for Future Work 95 15 ADJACENT PROPERTIES 96 16 OTHER RELEVANT DATA AND INFORMATION 97 17 INTERPRETATION AND CONCLUSIONS 98 18 RECOMMENDATIONS 99 19 REFERENCES Appendix ADrill Holes Used in the Gold Grade Estimation iii January 8, 2015 Table of Contents Amended NI 43-101 Technical Report LIST OF FIGURES Figure Page Figure 4 1 Property Location Map 10 Figure 4 2 Mineral Claim Map 11 Figure 7 1 Regional Geology (Hose and Blake, 1987) 21 Figure 7 2 Simplified Stratigraphic Column, Gold Rock Project (Midway, 2014) 23 Figure 7 3 Geology and Alteration of the Gold Rock Project (Midway, 2014) 24 Figure 7 4 2014 Stratigraphic Section Measurement Traces, Gold Rock Project (Midway, 2014) 25 Figure 7 5 Stratigraphic Column, Gold Rock Project (Midway, 2014) 26 Figure 7 6 Thrust Faulting in the Vicinity of the Gold Rock Project Area 29 Figure 7 7 Cross Section Through the Easy Junior Pit, Gold Rock Project 30 Figure 7 8 Photos of the North and South High Walls of the Easy Jr. 31 Figure 7 9 Geometry of the Easy Junior Anticline as Defined by Drilling 32 Figure 7 10 Plan View Exposure of the Easy Junior Anticline on Meridian Ridge, Gold Rock Project 33 Figure 7 11 Cross Sections Through the Easy Junior Resource Area 36 Figure 10 1 Gold Rock Historic Drilling and Resource Estimate Boundary 43 Figure 10 2 Drill Hole Collar Eye Bolt & Tag – Gr11-23c 44 Figure 10 3 2012-2013 Drill Hole Locations, Easy Junior Area 48 Figure 10 4 2012-2013 Drill Hole Locations, Meridian Flats Area 49 Figure 10 5 Mineralization in the Vicinity of the Easy Junior Anticline 52 Figure 10 6 Mineralization Along the East Limb of the Easy Junior Anticline 52 Figure 10 7 Mineralization in the Meridian Flats Area, Section 1600 53 Figure 10 8 Possible Cross Structure in the Meridian Flats Area 54 Figure 11 1 Standard Analytical Results – Oreas 6 Pc 57 Figure 11 2 Standard Analytical Results – Oreas 2 Pd 58 Figure 11 3 Standard Analytical Results – Oreas 15f 58 Figure 11 4 Blank Sample Analytical Results 59 Figure 11 5 Midway Drill Sample Duplicates (All Data – 166 Sample Pairs) 60 Figure 11 6 Midway Drill Sample Duplicates (Less One Higher Grade Sample – See Figure 11-5; 165 Sample Pairs) 61 Figure 11 7 Duplicate Pair Absolute Differences with Percent Difference Contours (165 Sample Pairs) 61 Figure 11 8 Midway-Oreas Average Standard Assay Comparison 63 Figure 12 1 Midway Core – Rc Twin Holes 67 Figure 12 2 Mgus Core Twin of Historic Ej-8 68 Figure 12 3Meridian Ridge Claim Block and Drill Hole Locations 69 Figure 13 1 Sample Preparation Test Protocol 73 Figure 14 1 Validated Drill Hole Collars Used in Gold Rock Estimation 78 Figure 14 2 3-D Lithology Model, Looking North-North-West 80 Figure 14 3 Carbon Alteration Domain Follows Lithology and Drilling Logged on Drill Holes 83 Figure 14 4 Detail of Carbon Alteration on Hole. Drill Hole 84 iv January 8, 2015 Table of Contents Amended NI 43-101 Technical Report Figure 14 5 Cumulative Frequency Plot for All Samples 85 Figure 14 6 Cumulative Frequency Plot for Highest Samples 85 Figure 14 7 Map Of Drill Holes Requiring Capping 86 Figure 14 8 Section 1400, Looking North 90 Figure 14 9 Section 6000, Looking North 90 Figure 14 10 Section 7400, Looking North 91 Figure 14 11 Quantile Plot Comparing Raw Data, Composites, Nearest Neighbor, Inverse Distance Cubed and Ordinary Kriging Results 91 Figure 14 12 Quantile Plot Comparing Raw Data, Composites, Nearest Neighbor, Inverse Distance Cubed and Ordinary Kriging Results for Measured Blocks 92 v January 8, 2015 Table of Contents Amended NI 43-101 Technical Report LIST OF TABLES Table Page Table 1 1 Whittle Pit Shell Mineral Resource at $1,500 Per Ounce at Various Cutoffs 3 Table 4 1 Property Agreements 12 Table 4 2 Major Permits and Authorizations Required for Project Development 13 Table 6 1 Imc Geological Reserve (Geologic Inventory, No Economic Constraint) 19 Table 6 2 Proven and Probable Reserve 19 Table 6 3 Physical Pit Design Criteria 20 Table 6 4 Cut-Off Grade Check Calculations 20 Table 9 1 Historic Exploration and Delineation Drilling at The Gold Rock Property, 1980 To 1994 39 Table 10 1 Midway 2011 Summary Drilling Results 45 Table 10 2 2012 – 2013 Drill Hole Summary, Gold Rock Project 47 Table 10 3 2012 - 2013 Significant Intercept Table (0.004 Opt Cut-Off) 50 Table 12 1 Twin Hole Assay & Thickness Comparison 67 Table 13 1 Head Analyses of Comosite Samples 74 Table 13 2 Bottle Roll Cyanidation Leach Results at P80 of 6 Mesh 74 Table 13 3 Bottle Roll Cyanidation Leach Results at P80 of 200 Mesh 74 Table 13 4 Carbon-In-Leach (Cil) Cyanidation Test Results at P80 of 200 Mesh 75 Table 13 5 Summary of Column Leach Test Results 75 Table 14 1 Sample Statistics 77 Table 14 2 Density Measurement Data 79 Table 14 3 Gold Rock Composite Statistics 81 Table 14 4 Final Domain Descriptive Statistics 82 Table 14 5 Coefficient of Variance for Capped vs. Uncapped Samples 86 Table 14 6 Composite Descriptive Statistics 87 Table 14 7 Variogram Results By Domain 88 Table 14 8 Inverse Distance Cubed Parameters 89 Table 14 9 Measured, Indicated, and Inferred Resource, No Grouping (Midway, 2014) 92 Table 14 10 Indicated and Inferred Resource (Gustavson, 2012) 93 Table 14 11 Whittle Pit Shells at Various Gold Prices at a 0.006 Cutoff 93 Table 14 12 Whittle Estimation Parameters 94 Table 14 13 Whittle Pit Shell Mineral Resource at $1,500 Per Ounce at Various Cutoffs 94 Table 14 14 Gold Rock Whittle Pit Cutoff Grades 95 Table 18 1 Estimated Budget For Verification Drilling Program and Data Compilation 99 vi January 8, 2015 Table of Contents Amended NI 43-101 Technical Report LIST OF ACRONYMS AA atomic absorption analysis ALS ALS Minerals BLM Bureau of Land Management CFP cumulative frequency plots CIL Carbon-in-Leach CIM Canadian Institute of Mining, Metallurgy and Petroleum CN AA cyanide atomic absorption analyses CoV coefficient of variance Dd Devils Gate Limestone EIS Environmental Impact Statement Flt fault zone g/t grams per ton GIS geographic information system GRE Global Resource Engineering Ltd. ha hectacres IMC Independent Mining Consultants, Inc. Kg/t kilograms per ton Mc Chainman Shale Md Diamond Peak Formation MDBM Mount Diablo Base and Meridian MDp Pilot ShaleMidwayMidway Gold Corp. Mj Joana Limestone MMSA Mining & Metallurgical Society of America NI 43-101 Canadian National Instrument 43-101 NSR net smelter royalty opt ounces per ton OREAS Ore Research & Exploration Pty Ltd of Australia PAH Pincock Allen and Holt PEA Preliminary Economic Assessment ppm parts per million QA/QC quality control/quality assurance Qal Alluvium Qm Mine Material QP Qualified Person RC reverse circulation RDI Resource Development Inc. ROD Record of Decision St. Dev. standard deviation Tvt Bates Mountain Tuff USGS United States Geological Survey vii January 8, 2015 Summary Amended NI 43-101 Technical Report 1 SUMMARY 1.1INTRODUCTION Midway Gold Corp., through its wholly owned subsidiary, Midway Gold US Inc. (collectively Midway), has updated the mineral resource model for the Gold Rock Project in White Pine County, Nevada, based on the results of exploration and infill drilling completed in 2012 and 2013. Midway commissioned Global Resources Engineering Ltd. (GRE) to conduct an independent audit and validation of the updated resource model and mineral resource estimate and to prepare an associated technical report according to Canadian National Instrument 43-101 (NI-43-101) Standards of Disclosure for Mineral Projects (June 2011). The purpose of this report is to document the updated mineral resource estimate and to present the results of the independent review of geologic and technical data and validation of the geologically based block model developed by Midway. All interpretations and conclusions presented herein are based on data available prior to the effective date of this report, May 28, 2014. This report was prepared in accordance with NI 43-101, and in compliance with the disclosure and reporting requirements set forth in Companion Policy 43-101CP and Form 43-101F1 (June 2011). Mineral resources are classified in accordance with Canadian Institute of Mining, Metallurgy and Petroleum (CIM) Definition Standards - For Mineral Resources and Mineral Reserves, prepared by the CIM Standing Committee on Reserve Definitions and adopted by CIM Council on May 10, 2014. 1.2PROPERTY DESCRIPTION AND OWNERSHIP The Gold Rock Project is a Carlin-style, epithermal, disseminated, sediment hosted gold deposit in the Pancake Range of east-central Nevada. The Gold Rock property encompasses approximately 19 square miles (4,910 hectares) of the Battle Mountain-Eureka gold trend on the east flank of the Pancake Range. The Gold Rock Project site is located approximately 30 miles southeast of the town of Eureka in White Pine County. Access to the site is provided by Green Springs Road, an unpaved county road that intersects U.S. Highway 50 approximately 30 miles southeast of Eureka, Nevada. Distance via road from U.S. 50 to the Gold Rock property is approximately 16.5 miles. The Gold Rock property has a long history of exploration and development, initiated in 1979 under Earth Resources, Inc. Earth Resources, Inc. was acquired by Houston Oil & Gas, which was in turn acquired by Tenneco in 1986. Echo Bay Mines acquired Tenneco in 1986 and discovered the Easy Junior gold deposit that same year. Alta Gold and Echo Bay formed the Alta Bay joint venture in 1988, with Alta Gold acting as the operator. Open pit mining at Easy Junior was initiated in 1989, but production was suspended in 1990 due to low gold prices. Alta Gold acquired the Echo Bay interest in the project in 1992 and initiated re-engineering of the project. Mining under Alta Gold re-started in June 1993 and was concluded in August 1994. Heap leach production continued into 1996. Alta Gold filed for bankruptcy in 1998. Midway acquired control of the project in 2007 through its acquisition of Pan-Nevada and additional property leases and claim staking. 1.3GEOLOGY AND MINERALIZATION The Gold Rock property is located along an eastern spur of the Pancake Range. Devonian, Mississippian, and Pennsylvanian carbonate and clastic sedimentary rocks form the core of the range and are exposed 1 January 8, 2015 Summary Amended NI 43-101 Technical Report in bedrock outcrops and within the Easy Junior pit in the area of the Gold Rock Project. The sedimentary package illustrates a history of marine shelf carbonate, marine basin shale, shallow sand and subaerial conglomerate depositional environments. These sedimentary rocks are complexly folded and faulted as a result of Mesozoic thrust deformation. The Gold Rock deposit is a Carlin-style, sediment-hosted, disseminated gold deposit within Mississippian limestone and siltstone units, namely the Joana Limestone and the overlying Chainman Shale. Gold particles occur as micrometer to sub-micrometer size disseminations. Free, coarse gold is not common in these types of deposits and has not been observed at Gold Rock by Midway geologists. Alteration at Gold Rock is typical of Carlin-type systems in Nevada. Alteration styles include silicification, argillization, decalcification and oxidation. Unlike at the Pan Project where carbon alteration is peripheral to mineralization, at Gold Rock, gold occurs within the carbon-altered, reduced zones and in the oxidized zones without carbon alteration. Gold is often associated with anomalous concentrations of arsenic, antimony, barium, iron, mercury, sulfur, and zinc at Gold Rock. Mineralization at Gold Rock is localized in the apex and limbs of the slightly overturned, fault-bounded Easy Junior anticline. The primary host is the Joana Limestone, but significant mineralization is also hosted in the overlying Chainman Shale. Scattered, minor mineralization also occurs in the underlying Pilot Shale formation. The currently identified resource occupies a N12W to N15W trend that extends from 1,000 feet north of the Easy Junior pit to the lower reaches of Meridian Ridge to the south, a strike length of over 11,000 feet. Altered bedrock and surface gold anomalies extend well beyond the mineralization envelope defined by drilling to the north and the south, extending nearly the entire 8-mile length of the property. Gold occurs as disseminated, micrometer-scale grains hosted in sedimentary rock, usually impure calcareous siltstones and limestones. Mineralization is both structurally and stratigraphically controlled, occurring in vertical and sub-vertical feeder faults and cross faults, brecciated areas of folds, and parallel to bedding in favorable lithologic units. 1.4STATUS OF EXPLORATION Since acquiring the Gold Rock Project in 2007, Midway has collected and analyzed 1,256 geochemical soil samples, 78 stream sediment samples, and 839 rock chip samples, and has conducted ground magnetic and gravity surveys over selected portions of the property. In 2008, Midway completed 11 reverse circulation (RC) holes in the Anchor Roc prospect at the southeast end of the property, and in 2011, completed a 31-hole drilling program in the vicinity of the Easy Junior open pit and Meridian Flats areas. The most recent drilling campaign was completed in February of 2013, and consisted of 37 RC holes (30,480 feet) and 9 diamond core holes (5,964.5 feet). The 2012-2013 drilling program was designed to increase known mineralization through infill and extension drilling to provide better definition in the area between the two centers of known mineralization (Easy Junior pit and Meridian Flats), and to test additional exploration targets. Core samples of all mineralization types were collected for metallurgical testing, which has since been carried out and is described in detail in Section 13 of this report. 2 January 8, 2015 Summary Amended NI 43-101 Technical Report 1.5MINERAL RESOURCE ESTIMATE Midway created a three dimensional (3-D) block model for estimating the mineral resources at the Gold Rock Project from both historical drill data and data generated by Midway. Drill hole data including collar coordinates, down hole surveys, assays and geologic logs are stored in a secure Microsoft Access Database. Geological interpretations were provided by Midway geology and exploration staff. The drill hole database used for the modeling and estimation of block gold grades at the Gold Rock Project contains 785 drill holes. All available drill hole and surface data was used when developing the geological interpretation. Constraints were applied to the drill hole database to obtain a subset of data for which location, assay, and geological information could be certified from actual records. GRE has conducted a detailed review or duplicated each step of the resource estimation process. The Mineral Resource Estimation process began with developing mineral domains on paper cross-sections and transferring that information to computer wireframe solid models. The drill hole data was composited to 10-foot down-hole intervals and analyzed statistically and geostatistically for each mineral domain. Midway then estimated the grade of each block in the block model, by mineral domain, using parameters obtained from the geostatistical analysis. Midway used ordinary kriging, inverse distance cubed algorithms, and nearest neighbor methods. Midway then ran Whittle Pit Optimization on the block model to determine the portion of the mineralization that falls within pit shells at various gold prices. GRE has selected the $1,500 dollar pit shell and a cutoff grade of 0.006 ounces per ton (oz/ton) as the preferred case for the Mineral Resource Statement, which is shown below in Table 1-1. Table 1-1 Whittle Pit Shell Mineral Resource at $1,500 per Ounce at Various Cutoffs Class Cut Off (opt) Mass Measured (Tons x1000) Grade Indicated Gold (Troy ounces) Measured Mineral Resource Indicated Mineral Resource Total Measured and Indicated Mineral Resource Inferred Mineral Resource Internal Waste ( at a 0.004 Cut Off) At a 0.004 opt Cut Off 1.6CONCLUSIONS AND RECOMMENDATIONS The Gold Rock deposit, formerly known as Easy Junior, contains a substantial gold resource that warrants additional exploration and evaluation. The mineralization system is strong, with a known strike 3 January 8, 2015 Summary Amended NI 43-101 Technical Report length of over 8,000 feet. The lithology, alteration, and mineralization of the Gold Rock deposit are similar to other sediment-hosted Carlin-type systems such as Alligator Ridge, Bald Mountain, Rain, and Midway’s Pan Project. A portion of the Gold Rock deposit has been explored and mined, but drilling outside that area is very widely spaced, shallow and locally intercepts anomalous gold mineralization. Historic exploration has not cut off mineralization in any direction. GRE has reviewed and audited the work completed by Midway and historic information. Cyanide atomic absorption analysis (CN AA) results were included in the database for assay intervals not also assayed by fire assay at the Robinson laboratory. The CN AA results, on average, understate gold values as compared with fire assay results, but are believed to represent a conservative component to the estimate of gold grade. GRE concludes that there is adequate drilling information to estimate Measured, Indicated, and Inferred mineral resource estimates reported herein. The inverse distance cubed estimate is considered by GRE to be most representative of the mineralization present at Gold Rock and recommends its use in the Mineral Resource Statement. GRE has reviewed and audited the estimation methodology and Whittle pit optimization used by Midway and finds the work done well, complete, and compliant with NI 43-101 standards. GRE recommends the following: ● Continued drilling at Gold Rock to validate historic drilling, especially in areas where CN AA and/or Ward FA analyses dominate certain areas (if any). ● Drilling at Meridian Ridge to validate the geology and mineralization. ● Add CN AA analyses to the next drilling programs to help decipher "ore types"; also, might add total sulphur/sulfide. These would enable distinction between carbon and sulfide types, and could build confidence in visual abilities to distinguish (log) different ore types. Based on the Alta Bay rumor that the south bench was not mined because of recovery issues, you may not want to take for granted anything visual until confirmed with the CN and sulfide analyses. ● Conduct multi-element ICP analyses on 50-foot composites, except in areas lacking nearby data or in new areas. ● At the end of the next drilling program, conduct a rigorous check assay program including core and reverse circulation samples, OREAS standards and blanks. Use a couple of labs in addition to ALS. This will ensure there are no (or identify potential) biases in the ALS work to date, and help to gain comfort in the OREAS standards that are currently providing assay results either side of the "tolerance levels" provided by OREAS. On this topic, it is suggested that you use the OREAS reported value to measure against, not the on-going average of the Midway results from Gold Rock. ● Additional metallurgical testing and column leach. ● Conduct a Preliminary Economic Assessment (PEA). 4 January 8, 2015 Summary Amended NI 43-101 Technical Report Estimated Budget for Verification Drilling Program and Data Compilation Program Cost RC Drilling Diamond Core Drilling Sample Assays RC Sample Assays Core Conduct PEA Geotechnical Program Road Building, Drill site construction and reclamation Permitting and Bonding Additional metallurgical testing/column leach Initiate baseline environmental studies Metallurgical Characterization TOTAL 5 January 8, 2015 Introduction Amended NI 43-101 Technical Report 2 INTRODUCTION 2.1ISSUER AND TERMS OF REFERENCE Midway Gold Corp., through its wholly owned subsidiary, Midway Gold US Inc. (collectively Midway), commissioned Global Resource Engineering Ltd. (GRE) to conduct an independent audit and validation of the updated mineral resource estimate for the Gold Rock Project in White Pine County, Nevada, as estimated by Midway. The purpose of this report is to document the updated mineral resource estimate, based on the results of exploration and infill drilling completed in 2012 and 2013, according to Canadian National Instrument 43-101 (NI 43-101) Standards of Disclosure for Mineral Projects. This report also presents the results of the independent review of geologic and technical data and validation of the geologically based block model employed by Midway. All interpretations and conclusions presented herein are based on data available prior to the effective date of this report, May 28, 2014. This report was prepared in compliance with the disclosure and reporting requirements set forth in NI 43-101, Companion Policy 43-101CP and Form 43-101F1 (June 2011). Mineral resources are classified according to Canadian Institute of Mining, Metallurgy and Petroleum (“CIM”) Definition Standards for Mineral Resources and Mineral Reserves, prepared by the CIM Standing Committee on Reserve Definitions and adopted by CIM Council in May 10, 2014. 2.2SOURCES OF INFORMATION GRE sourced information from referenced documents as cited in the text and summarized in Section 19 of this report. Midway has previously filed two NI 43-101 Technical Reports on the Gold Rock Project: Gustavson Associates (2011). NI 43-101 Technical Report on the Gold Rock Project, White Pine County, Nevada, March, 2011. Gustavson Associates (2012). NI 43-101 Technical Report on Resources, Gold Rock Project, White Pine County, Nevada, April, 2012; updated November, 2012. A portion of the background information and technical data for this study was obtained from the above reports. Additional information was requested from and provided by Midway. With respect to Sections 6 and 9 through 13 of this report, the authors have relied in part on historical information including exploration reports, technical papers, sample descriptions, assay results, computer data, maps and drill logs generated by previous operators and associated third party consultants. The authors cannot guarantee the quality, completeness, or accuracy of historical information, nor its preparation in accordance with NI 43-101 standards. Historical documents and data sources used during the preparation of this report are cited in Section 19. 2.3PERSONAL INSPECTION The qualified persons responsible for this report are: ● Terre A. Lane, Principal Mining Engineer, Global Resource Engineering Ltd. QP-MMSA ● Donald J. Baker, PhD, President, OGM Reserves, LLC, QP-MMSA ● Deepak Malhotra, PhD, President, RDi 6 January 8, 2015 Introduction Amended NI 43-101 Technical Report ● Jennifer J. Brown, P.G., Principal Geologist, J.J. Brown P.G. LLC, QP-SME RM Ms. Lane is specifically responsible for Sections 14 through 18 of this report. Dr. Donald Baker is responsible for Sections 7 through 12. Ms. Brown is responsible for Sections 1 through 6, 19, and overall content and organization of the report. Dr. Malhotra is responsible for Section 13. Ms. Lane and Dr. Baker conducted an on-site inspection of the property during the period of May 6 through 8, 2014. The visit included a surface tour of the Gold Rock Project to inspect the distribution of the drill sites (now reclaimed) from the 2012 – 2013 drilling program, and an office review of drilling results, geology and geologic model, QA/QC data, Midway assay and drill hole database, the Midway block model, and other pertinent items. Ms. Brown conducted an on-site inspection of the Gold Rock property on February 13, 2013. During the site visit, Ms. Brown observed ongoing drilling operations near the Easy Junior open pit, conducted general field reconnaissance of the bulk of the property while accompanied by Midway personnel, and reviewed sampling and protocols and procedures in place at that time. Dr. Baker, on behalf of Gustavson Associates, conducted an on-site visit to the Gold Rock property on January 12 – 14, 2012, and reviewed available hard copy and electronic historic records and records of the 2011 Midway drilling program. The site visit included approximately one day in the field to verify the locations of historic survey control points, historic drill hole locations and locations of Midway drill holes from its 2011 drilling program. The project geology was also reviewed. One and one-half days were spent in the Midway office in Ely, Nevada, reviewing and verifying historic drill hole information and the Midway 2011 drilling program. 2.4UNITS OF MEASURE Unless stated otherwise, all measurements reported here are in U.S. Commercial Imperial units, and currencies are expressed in constant 2012 U.S. dollars. 2.5AMENDMENTS This Updated Mineral Resource Estimate has been amended from the “NI43-101 Technical Report, Updated Mineral Resource Estimate for the Gold Rock Project, White Pine County, Nevada” prepared for Midway Gold Corp. with an effective date of May 28, 2014. The amendments reflected in this Updated Mineral Resource Estimate include: ● adding Deepak Malhotra’s name to the cover page. ● correcting the effective date of the original report in Sections 1.1 and 2.1 ● changing the date of the CIM Definitions Standards adoption in Sections 1.1 and 2.1. ● correcting the title of Table 1-1 ● adding boldface type to the Inferred resources with a 0.006 cutoff in Table 1-1 ● adding the definition of the acronym “CN AA” at its first occurrence in the text in Section 1.6 7 January 8, 2015 Introduction Amended NI 43-101 Technical Report ● correcting the Section reference in the first and last lines of Section 2.2 ● correcting the highway number in Section 5.3 ● correcting the misspelling of the word “slightly” in Section 11.2.4 ● changing the acronym MDUS to “Midway” in the second bullet on page 65 ● replacing “Resource Development Inc.” with the acronym “RDi” in Section 14.2 ● deleted the reference to Appendix B in Section 14.4.6 ● correcting the spelling of a word in the title of Table 14-8 ● correcting the Measured Plus Indicated Resource quantities in Table 14-9 ● correcting the Measured, Indicated, and Inferred tonnages reported in Table 14-11 ● adding clarifying language regarding the title and date of the Technical Report in item 6 of Donald Baker’s Certificate of Author, item 7 of Terre Lane’s Certificate of Author, and item 9 of Jennifer Brown’s Certificate of Author ● changing “date of this certificate” to “effective date of the Technical Report” in item 11 of Donald Baker’s Certificate of Author ● updating the date of Donald Baker’s, Terre Lane’s, and Jennifer Brown’s Certificates of Author ● updating the business address on Terre Lane’s Certificate of Author ● adding a Certificate of Author for Dr. Deepak Malhotra. ● Modifying Table 14-9 to disclose separately the estimates of Indicated and Measured Resources. This amended Updated Resource Estimate has been prepared in accordance with the requirements of National Instrument 43-101. 8 January 8, 2015 Reliance on Other Experts Amended NI 43-101 Technical Report 3RELIANCE ON OTHER EXPERTS GRE fully relied upon and disclaims information provided by Midway relating to property ownership and tenure status for the Gold Rock Project. GRE has not reviewed the permitting requirements nor independently verified the permitting status or environmental liabilities of the Gold Rock Project and has fully relied upon and disclaims responsibility for that information derived from experts through the following documents: ● Tom Williams, Vice President of Environmental Affairs, Midway Gold; email correspondence dated April 11, 2014 (regarding permitting and environmental liability) ● Bill Neal, Vice President of Geological Services, Midway Gold; email correspondence dated May 7, 2014 (regarding property ownership and mineral tenure) Information from the sources listed above is presented in Section 4 of this report. 9 January 8, 2015 Property Description and Location Amended NI 43-101 Technical Report 4 PROPERTY DESCRIPTION AND LOCATION 4.1LOCATION The Gold Rock property encompasses approximately 19 square miles (4,910 hectares) of the Battle Mountain-Eureka gold trend on the eastern side of the Pancake Range in east-central Nevada. The Gold Rock Project site is located in White Pine County approximately 30 miles southeast of the town of Eureka (Figure 4-1). The location of the Gold Rock property is found on the United States Geological Survey (USGS) Ely 1:100,000 scale topographic map and the USGS Pancake Summit SW and Black Point 1:24,000 scale, 7.5 minute series quadrangle maps. The geographic center of the property is located at 39°17’N latitude and 115°44’W longitude, and the primary zone of mineralization is located in Sections 9, 10, and 16, Township 15 North, Range 56 East, Mount Diablo Base and Meridian (MDBM). Access to the site is provided by Green Springs Road, an unpaved county road which originates at U.S. Highway 50. Figure 4-1 Property Location Map 10 January 8, 2015 Property Description and Location Amended NI 43-101 Technical Report 4.2MINERAL TENURE AND AGREEMENTS 4.2.1Mineral Rights Mining claims and mineral leases for the Gold Rock property encompass an area of approximately 19,512 acres (7,986 ha) (Figure 4-2). The Property consists of 995 contiguous, active, unpatented lode mining claims covering portions of Sections 2 through 10, 15 through 22, 27 through 29, and 32 through 34, Township 15 North, Range 56 East; and Sections 22 through 23, 25 through 29, and 31 through 35, Township 16 North, Range 56 East, MDBM. Unpatented mining claims are kept active through payment of a maintenance fee due on August 31st of each year. All unpatented claims are on land managed by the Bureau of Land Management (BLM). The unpatented mining claims were individually surveyed at time of location, and maps were filed with the BLM and White Pine County. Figure 4-2 Mineral Claim Map 11 January 8, 2015 Property Description and Location Amended NI 43-101 Technical Report 4.2.2Agreements Property agreements associated with the Gold Rock Project are summarized in Table 4-1. Table 4-1 documents the nature of title, obligations to retain the property, royalties, payments, and expiration dates of the agreements. No back-in rights or other encumbrances exist. Table 4-1 Property Agreements Ownership Agreement Date Expiry Owner Unpatented Claims Gold Royalty Approx. Acreage Work
